Citation Nr: 1542441	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-30 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected lumbar spine degenerative joint disease (low back disability) and residuals of left knee lateral meniscectomy (left knee disability).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and spouse



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1993 to December 1996, and served with the National Guard from August 1999 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before a Veterans Law Judge regarding the issues on appeal during a March 2014 videoconference hearing.  The hearing transcript has been associated with the Veteran's electronic file on the Veterans Benefits Management System (VBMS).  

In June 2014, the Board remanded the matter for additional development, including to provide the Veteran with a VA examination and medical opinions.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the June 2014 Board Remand directives is included in the Duties to Notify and Assist section below.
 
In a July 2015 letter, the Board notified the Veteran that the Veterans Law Judge who presided over the March 2014 Board hearing had retired, and informed the Veteran of the procedural right to request another Board hearing.  The correspondence indicated that, if no response was received within 30 days, it would be assumed that the Veteran did not desire a new hearing.  No response from the Veteran was received.  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has a current bilateral pes planus disability.

2.  The Veteran's bilateral pes planus preexisted service as it was noted upon service entrance.

3.  The preexisting bilateral pes planus was permanently worsened during service.

4.  The Veteran does not have a current right knee disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  The criteria for service connection for a right knee disorder, as secondary to the service-connected low back and left knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the full benefit sought on appeal as it relates to the claim for service connection for bilateral pes planus, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As to the appeal for service connection for a right knee disorder, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, (2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

With respect to the claim for service connection for a right knee disorder, in a February 2010 letter, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Although the February 2010 notice was sent after the initial denial of the claim in November 2008, any VCAA notice deficiency was cured by the February 2010 letter and subsequent readjudication of the case in an April 2010 statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield IV, 499 F.3d at 1321.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, post-service VA and private treatment records, Social Security Administration (SSA) disability benefit records, VA examination reports, the March 2014 Board hearing transcript, and the Veteran's lay statements.

VA examined the right knee in August 2014.  The VA examiner reviewed the claims file, performed a physical examination and diagnostic testing, interviewed the Veteran about past and present symptomatology, and provided the requested opinions with supporting rationale.  The Board finds that the August 2014 VA examination and medical opinion are adequate to assist in determining the nature and etiology of the claimed right knee disorder, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service'' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Pes Planus

The Veteran contends that a preexisting bilateral pes planus disability was aggravated by active duty service.  Specifically, the Veteran asserts that the feet were painful during active duty service, which was exacerbated further by the now-service-connected low back and left knee disabilities.  See February 2010 VA Form 21-4138.

Initially, the Board finds that the Veteran has a current bilateral pes planus disability.  The August 2014 VA examination report reflects a current diagnosis of bilateral pes planus.

The Board next finds that the Veteran's bilateral pes planus preexisted service and was "noted" upon service entrance.  The November 1992 service enlistment examination report indicated an abnormal clinical evaluation of the feet, and noted bilateral pes planus.  The notation shows that the bilateral pes planus was "moderate" and asymptomatic.  Accordingly, in order to establish service connection for bilateral pes planus, there has to be a showing of aggravation (worsening beyond normal progression) of bilateral pes planus during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

After a review of all the evidence, lay and medical, the Board finds that the evidence is in relative equipoise as to whether the preexisting bilateral pes planus underwent a permanent worsening during service.  As stated above, the November 1992 service enlistment examination noted "moderate" asymptomatic bilateral pes planus.  The Veteran was examined prior to National Guard service in August 2008, when the induction examiner noted asymptomatic bilateral pes planus.  

VA examined the feet in August 2014.  The August 2014 VA examiner indicated several symptoms of bilateral pes planus including pain on use of the feet, pain on manipulation of the feet, and extreme tenderness of plantar surfaces.  At the very least, these symptoms indicate that the bilateral pes planus is no longer asymptomatic and has, therefore, worsened since examinations in service.

The August 2014 VA examiner opined that the preexisting bilateral pes planus was aggravated beyond its natural progression by in-service physical training.  The August 2014 VA examiner explained that "the rigors of maintaining physicality for military service are beyond ordinary and it would therefore aggravate [bilateral pes planus] beyond what is normal progression."

During the March 2014 Board hearing, the Veteran testified that the feet began to worsen within the last ten years, which is during the period of National Guard service.  See Board hearing transcript at 5.

Evidence weighing against a finding that the Veteran's preexisting bilateral pes planus disability was aggravated by service includes a June 2015 VA medical opinion that the bilateral pes planus was not permanently worsened by active duty service.  In addition, the June 2015 VA examiner accurately noted that there is no record of treatment or complaints of a bilateral foot injury in service.  The Board observes, however, that the June 2015 VA examiner only discussed bilateral foot disorder symptoms of numbness and radiating pain in the feet, which were attributed to (service-connected) bilateral lower extremity radiculopathy.  As noted above, the August 2014 VA examination clearly identifies symptoms of bilateral pes planus that include pain on use of the feet, pain on manipulation of the feet, and extreme tenderness of plantar surfaces, and which were not attributed to bilateral lower extremity radiculopathy.  As such, the June 2015 VA examiner's opinion regarding the nature of the current bilateral pes planus is based on an incomplete disability picture, as it does not clearly show what consideration, if any, was given to the symptoms of pain on use of the feet, pain on manipulation of the feet, and extreme tenderness of plantar surfaces.  For these reasons, the Board gives more probative weight to the August 2014 VA medical opinion. 

Although the Veteran did not present for treatment of pain associated with bilateral pes planus during active duty service, the Board finds that the Veteran has provided credible written statements and oral testimony regarding increased foot pain in service.  As such, the Board finds that the evidence demonstrates that worsening occurred during service.  There is no specific finding that the increase in disability is due to the natural progress of the disease; therefore, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  

An August 2008 VA spine and joint examination - conducted primarily for back and left knee disorders - notes "mild" bilateral pes planus; however, the August 2008 VA examination report suggests that the Veteran was not directly asked about the bilateral pes planus, and that the observation was provided by the August 2008 VA examiner after reviewing the claims file.  

The Board finds that the evidence in this case is not clear and unmistakable to show that no aggravation of the pre-existing bilateral pes planus took place; therefore, the Board finds that the preexisting bilateral pes planus was aggravated by service, that is, that the preexisting bilateral pes planus worsened beyond its normal progression during service to warrant service connection for bilateral pes planus.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  As the Board is granting service connection based on aggravation in service, the Board does not reach the theory of secondary service connection through either the low back or left knee disability.  38 C.F.R. § 3.310.

Although the evidence demonstrates a current bilateral hallux valgus disability in addition to the current bilateral pes planus disability, the issue of service connection for bilateral hallux valgus is not on appeal.  The Veteran has specifically claimed service connection for bilateral pes planus, which is a separate and distinct diagnosis from hallux valgus, with separate and distinct symptoms.  See September 2009 VA Form 21-4138; March 2010 VA Form 21-4138; March 2014 Board hearing transcript at 2-3.

Service Connection for a Right Knee Disorder

The Veteran asserts that a current right knee disability was caused by either the service-connected low back or left knee disability.  See, e.g., September 2009 VA Form 21-4138.

On review of all the evidence, lay and medical, the Board finds that the Veteran does not have a current right knee disability for VA compensation purposes.  VA examined the right knee in August 2008, and the August 2008 VA examiner assessed chronic right knee pain.  There was no evidence of arthritis.  VA treatment records, including an August 2009 treatment record, reflect an assessment of right knee arthralgia.  The record does not include any diagnosis for a right knee disorder, to include any statements by the Veteran reporting a diagnosis from a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

Based on this evidence, the Board finds that there is no current right knee disability for VA compensation purposes.  Arthralgia is defined as "pain in a joint." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 150 (32d ed. 2012).  An assessment of pain or arthralgia is not an assessment of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim). 


For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has a currently diagnosed right knee 
disability for VA compensation purposes.  Accordingly, the criteria for service connection for a right knee disorder have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral pes planus is granted.

Service connection for a right knee disorder, as secondary to the service-connected low back and left knee disabilities, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


